Citation Nr: 1415076	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-47 086A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 2009, for a 30 percent rating for postoperative residuals of sinusitis.

2.  Entitlement to an increased rating for postoperative residuals of sinusitis, rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Eugene Jackson


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted an increase in a 10 percent rating for postoperative residuals of sinusitis to 30 percent effective November 9, 2009 (date of receipt of claim).

The Board notes that a June 2008 rating decision granted service connection for postoperative residuals of sinus surgery and assigned an initial 10 percent rating, all effective July 16, 2007 (date of receipt of claim).  That decision also denied service connection for rhinitis with polyps.  The Veteran appealed that denial of service connection by filing a notice of disagreement (NOD) in August 2008, and after an October 2009 statement of the case (SOC) that appeal was perfected by filing a substantive appeal, VA Form 9, in December 2009.  The June 2008 rating decision also denied service connection for disfigurement of the nose due to past sinus surgery but; thereafter, an October 2009 rating decision granted service connection for disfigurement of the nose which was assigned an initial noncompensable disability rating, and a November 2012 rating decision granted service connection for non-allergic rhinitis, status postoperative polyp removal, which was assigned an initial noncompensable rating from June 29, 2007, and a 10 percent rating effective September 15, 2012.  

The November 2012 grant of service connection for non-allergic rhinitis, status postoperative polyp removal, constituted a full grant of the benefit sought on appeal of the June 2008 rating decision which had denied service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran has not filed an NOD as to the October 2009 and November 2012 rating decisions with respect to the initial ratings assigned or the effective dates, respectively, for disfigurement of the nose, due to sinus surgery, and for non-allergic rhinitis, status postoperative polyp removal.  Thus, those matters are not before the Board.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal except a transcript of the July 2013 Board videoconference at which the Veteran and her spouse (who also represents her in this appeal) testified and VA treatment (CAPRI) records which were within Virtual VA when the November 2012 Supplemental SOC (SSOC) was issued.  

At the videoconference it became clear that the Veteran alleges that a 30 percent rating should have been assigned at the time of the June 2008 rating decision when service connection was initially granted for postoperative residuals of sinusitis, rather than the 10 percent rating which was actually assigned.   Page 3 of the transcript.  As will be explained, the June 2008 rating decision is final and was not appealed.  Thus, the initial rating assigned of 10 percent may now only be challenged and revised if there was clear and unmistakable error (CUE) in that rating decision.  See generally 38 C.F.R. § 3.105(a) (2013).  However, this involves that application of a different, and higher, legal standard.  As such, this matter must first be adjudicated by the RO and if the determination is adverse to the Veteran, and she wishes to appeal this matter it must be the subject of a separate appeal.  For the benefit of the Veteran and her husband, this means that if the RO determines that there was no CUE in the initial assignment of a 10 percent rating by the June 2008 rating decision, an appeal must be initiated by the filing of a timely NOD and, after the RO issues a separate SOC on such matter, the appeal must be perfected by filing a timely substantive appeal (VA Form 9, Appeal to the Board or an equivalent statement).  See generally 38 C.F.R. § 20.200 (2013).  

As explained, the issue of whether there was CUE in the June 2008 rating decision in not assigning an initial 30 percent rating for postoperative residuals of sinusitis has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's original claim for service connection for sinusitis received on July 16, 2007, and granted by rating decision in June 2008 and an initial 10 percent disability rating was assigned effective July 16, 2007, as of date of receipt of that claim; and she was notified of that denial by RO letter of June 9, 2008, of that decision and of her appellate rights.  She did not initiate an appeal by filing a timely NOD; and that decision is final.  

2.  The Veteran's claim for an increased rating for postoperative residuals of sinusitis was received on August 4, 2009, and prior thereto there was no formal or informal claim for an increased rating for that disability.  

3.  Within one year prior to the August 4, 2009, receipt of a claim for increase, a December 2, 2008, VA examination showed an ascertainable increase warranting a 30 percent disability rating for postoperative residuals of sinusitis.  

4.  The Veteran's postoperative residuals of sinusitis are manifested by incapacitating episodes requiring treatment with antibiotics but she does not have chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness, and purulent discharge or crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date no earlier than December 2, 2008, for a 30 percent rating for postoperative residuals of sinusitis are met.  38 U.S.C.A. §§ 1155, 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6510 - 6514, 20.201, 20.302(a) (2013).  

2.  The criteria for a rating in excess of 30 percent for postoperative residuals of sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6510 - 6514 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on employment.  Vazquez-Flores v. Shinseki, 24 Vet App 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA notified the Veteran of the VCAA requirements by a letter dated in October 2009.  This letter informed the Veteran of what was needed to substantiate her claim for an increased rating, i.e., evidence of an increase or worsening of the conditions and how VA determined effective dates.  It also notified her of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  

Accordingly, there has been full compliance with the VCAA requirements as to notice.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records (STRs) have been obtained and are on file, as are her VA medical record, some of which are in are contained in Virtual VA.  Moreover, private clinical records are on file.  She has been afforded VA examinations in 2008, 2010, and 2012.  

As explained in Bryant v. Shinseki, 23 Vet. App. 488, 492 - 96 (2010), and independent of any duty to notify how to substantiate a claim under the VCAA, 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  

In this case, the videoconference focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issues on appeal were identified and the Veteran and her representative (husband) and the undersigned specifically elicited testimony as to past actions in response to VA adjudications and her relevant clinical history.  The hearing focused on the Veteran's history, current treatment, and symptomatology as to the service-connected sinusitis for which increased compensation is sought and the history of that disability, and the actions of the Veteran, with respect to the claim for an earlier effective date for the current 30 percent rating.  

Moreover, neither the Veteran nor representative, i.e., her husband, has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board videoconference.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran demonstrated actual knowledge of the elements necessary to substantiate the claims.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

The record shows that in October 2000 the Veteran had surgery at a military medical facility for chronic sinusitis and a deviated nasal septum.  She had partial left middle turbinectomy, septoplasty, bilateral functional endoscopic sinus surgery with maxillary enteroscopic, anterior and posterior ethmoidectomy, and sphenoidotomies.  

On VA examination on May 22, 2008, the Veteran reported having nasal congestion, post nasal drip, sore throat, itchy and watery eyes, and for about three weeks a month she had sinus pain and pressure, headaches, and purulent drainage.  She took Flonase and Allegra for allergies and sinuses.  She had not been to an emergency room or hospitalized for her sinus condition on the past year.  She saw her physician once monthly.  She had to take antibiotics 4 to 5 times yearly, for 10 to 21 days at a time.  She had been laid off from work at a Head Start Program for children because the program had stopped.  In the last year she had missed about a week a month due to her sinuses.  

On physical examination the Veteran's nose, throat, sinuses, and nares were pale with edema.  Her septum was deviated to the right with decreased airflow.  There was edema of the left septum which was of normal diameter and with good airflow.  Her lower sinuses were tender to palpation.  There was no tenderness to palpation of the upper sinuses.  The diagnosis was sinusitis, status post sinus surgery, with continued episodes of sinusitis requiring antibiotic treatment 4 to 5 times yearly.  

On VA examination on December 2, 2008, the Veteran was evaluated for allergic rhinitis and disfigurement of the nose due to cartilage removal for sinus surgery.  She complained of nasal congestion, sore throat, itchy and watery eyes with sinus pain and pressure, headache, and purulent discharge.  She reported receiving frequent treatment for sinusitis with antibiotics and supportive treatment.  She had flare-ups 6 or 7 times yearly, and with three of the flare-ups she had had antibiotic treatment and had missed work.  She had missed approximately 30 days in the past year of work as a teacher due to a these conditions.  She took Flonase and Allegra for her allergies and sinuses.  She reported that her symptoms did not seem to be aggravated by weather changes or seasonal changes but her flare-ups lasted approximately two weeks.  She had been seen at an emergency room in the past years for symptoms of sinusitis and pneumonia.  She saw her physician once monthly.  She had had to take antibiotics 4 to 5 times a year, for 10 to 21 days at a time.  She worked at a Head Start Program.  

On physical examination the Veteran's turbinates were not visible.  Her nasal mucosa was pink and moist.  Her sinuses were not tender, but she had point tenderness over the right brow.  The diagnosis was chronic sinusitis, status post sinus surgery.  

On VA examination in January 2010 it was reported that since 2000 the Veteran had not had additional sinus surgery.  She currently took Flonase which provided some help.  She complained of sinus pain, and constant pressure and headaches.  She also reported having purulent discharge.  At times she had some bleeding from her nares.  Her symptoms worsened with seasonal changes.  She took antibiotics three times yearly, 10 to 21 days on each occasion.  She had flare-ups 6 to 7 times yearly, lasting 2 to 3 weeks, during which she would miss work as a school teacher at a Head Start Program.  She had missed more than 40 days of work in the last school year due to her sinuses.  She had not been hospitalized or seen in an emergency room in the past year.  She saw her physician 5 to 6 times yearly.  

On physical examination the Veteran's sinuses were nontender to palpation.  She had a 20 percent decrease in airflow in each naris.  Her nares were erythematous but without edema.  Her left naris had some scabbed areas.  The diagnosis was sinusitis, status post sinus surgery with residuals deformity of the nose.  

On VA examination in October 2010 it was noted that the Veteran had had VA examinations in May and December 2008, and January 2010.  Her history had not changed since the January 2010 examination, other than having recently come off of antibiotic treatment for a recent sinus infection.  She had not had any sinus surgery since 2000.  She was taking Flonase, which seemed to help.  She had sinus pain and pressure, as well as constant headaches.  She had also had purulent discharge, and sometimes had bleeding from her nares.  Her symptoms were worse with a season change.  She had to take antibiotics three times a year, for 10 to 21 days during each course.  Six to seven times yearly she had flare-ups lasting two to three weeks, during which time she missed work as a school teacher.  She had missed 40 to 45 days of work in the past school year due to sinusitis.  She had not been hospitalized but had been seen in an emergency room in the last year.  She saw her physician five to six times yearly, or called in for a prescription of antibiotics.  

On physical examination the Veteran's turbinates were approximately 40 percent occluded with no exudate or crusting.  She had narrow nasal passages.  There was no sinus tenderness.  The diagnosis was chronic sinusitis status post sinus surgery with residual deformity of the nose.  

The Veteran's treating private physician, Dr. A. B., reported in August 2011 that she had chronic postoperative sinusitis, bilaterally, and had been treated with antibiotic therapy and bed rest for an average of 5 to 6 times year, and sometimes more.  

Other private clinical records reflect treatment of the Veteran on multiple occasions for sinusitis.  

On VA examination in September 2012 the Veteran's claim file was reviewed.  It was noted that the Veteran had not had additional sinus surgery since 2000.  She took Flonase and Claritin which provided some help.  She complained of a stuffy nose, runny nose, postnasal drip, sinus pain and pressure, and almost constant headaches.  She also had purulent discharge.  At times she had bleeding from her nares.  Her symptoms worsened with seasonal changes.  She had had to take antibiotics 3 times a year, with each course lasting 10 to 21 days.  Six to seven times yearly she had flare-ups lasting 2 to 3 weeks, during which she would miss work as a school teacher.  She saw her physician 5 to 6 times yearly.  She reported having had numerous bouts of viral, bacterial, and allergic rhinitis over the years, and had been treated on numerous occasions for these conditions.  She was currently on Keflex, three times daily, for a sinus infection, which she was to take for 10 days.  She currently had symptoms of frontal sinusitis.  She had near constant sinusitis, with headaches, pain and tenderness of the affected sinuses, and purulent discharge.  She had non-incapacitating episodes of sinusitis, characterized by headaches, pain and purulent discharge or crusting with 7 such episodes in the past 12 months.  She had had one incapacitating episode, requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  She had had only one sinus surgery.  As to findings of rhinitis, she had greater than 50 percent obstruction of the nasal passages on both sides but no complete obstruction. 

It was reported that her condition of the sinuses and nose impacted her ability to work.  She had not worked since May 2011 but had taught as a teacher at a Head Start Program; however, the company had dissolved.  During her last year of such work she had missed 40 to 45 days of work because of her "chronic rhinitis/sinusitis."  

At the July 2013 videoconference the Veteran testified that she had initially claimed service connection for postoperative residuals of sinusitis in June or July 2007.  Pages 4 and 5 of the transcript.  Service connection was granted effective July 15, 2007 and the postoperative residuals of sinusitis were assigned an initial 10 percent disability rating.  Page 5.  After being notified of this she had submitted paperwork asking why the rating was so low because she was having multiple sinus episodes throughout the year which warranted more than 10 percent.  The initial assignment of 10 percent was in error because she had all of her sinuses evacuated in 2000.  She initially wanted an "award for each sinus."  She was unaware at that time that the condition had to be rated based "on which one of the conditions is the most severe."  However, she had not received any word on her claim until March 29, 2009 [or 2010] when she received notification that an increase [to 30 percent] was made effective in November 2009, and she then made the argument that the 30 percent should be assigned back to her original claim.  Page 6.  Then, in August or September 2010 she wrote her governor asking for help.  Page 7.  

The Veteran's husband testified that the effective date of November 9, 2009, for the 30 percent rating was made because that was when the Veteran received a letter from VA instructing her that if her husband was going to represent her he had to send in a statement that he was not getting paid to represent her.  That VA letter was dated and sent on November 9, 2009.  Page 8.  The Veteran stated that in response to notification of the initial assignment of 10 percent for her sinus condition she had sent a statement which was a notice of disagreement.  The Veteran's husband also testified that "we started the appeals process when we received the letter and we wrote back and asked for reconsideration" of the assignment of the initial disability rating of 10 percent.  Page 10.  

The Veteran's husband testified that the Veteran had multiple VA examinations over the years and their argument was that "this rhinitis was the same stuff that we've been arguing with the sinusitis the whole time."  Page 11.  The husband also argued that a VA examiner in 2007 had not recorded the Veteran's clinical history accurately, had downplayed the severity of her sinusitis, and had not recorded clear information about her past sinus surgery.  Page 12.  The husband further stated that the September 2012 VA examiner had accurately summarized the Veteran's clinical history.  He alleged that in not assigning a 30 percent rating at an earlier effective date, the Veteran had not been afforded the benefit of the doubt.  Page 14.  

The undersigned explained that in filing an NOD to initiate an appeal of an adverse VA rating decision it was not necessary to expressly use the phrase "I disagree" but that in determining whether correspondence constituted an NOD it would be liberally construed.  The Veteran's husband then stated that "the November 9th letter that was sent in was actually an NOD."  Page 15.   

The Veteran and her husband pointed out that she had involvement of her sinuses on both sides (i.e., bilaterally).  The presiding Acting VLJ observed that some disorder would be assigned a single disability rating, even if there was bilateral involvement.   Page 16.  The Veteran's husband indicated that certain Diagnostic Codes in the 6600 series indicated that the conditions could not be rated in terms of bilateral involvement.  

An Effective Date Prior to November 9, 2009, For a 30 percent rating for Postoperative Residuals of Sinusitis

Finality of the June 2008 Rating Decision

From the testimony at the videoconference it appears that the Veteran alleges that there was a continuous appeal from the June 2008 rating decision which granted service connection for postoperative residuals of sinusitis in assigning only a 10 percent disability rating.  In this regard, there is no allegation that the Veteran was not notified of the June 2008 rating decision and, in fact, she was so notified by RO letter dated June 9, 2008.  That letter informed her of her appellate rights.  As stated, that rating action also denied service connection for rhinitis and disfigurement of the nose. 

In response to the June 9, 2008, RO letter the Veteran sent a typed letter dated and received in August 2008 entitled "NOTICE OF DISAGREEMENT."  That letter stated:

Please, consider this a notice of disagreement regarding denial of service connection for: rhinitis with polyps and disfigurement of nose secondary to the service connected disability of sinusitis status post surgery.  [sic]

Thus, the central issue is whether the August 2008 letter was an NOD to the assignment of an initial 10 percent rating for sinusitis.  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 20.302(a) a rating action which is not appealed is final. 

An NOD must be filed within one year of mailing of a notification of an adverse VA determination.  38 C.F.R. § 20.302(a).  Special wording is not required for correspondence to constitute an NOD but it must reasonably be construed to express dissatisfaction or disagreement with an adjudication and a desire to contest the result.  If the RO gave notice that adjudications were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.   

VA's duty to sympathetically read submissions is tied to the pro se status of the appellant when filing pleadings before the Secretary in actions related to benefits, and not whether the pleadings specifically seek benefits.   See Andrews v. Nicholson, 421, F.3d 1278, 1283 (Fed. Cir. 2005).  

As to this, nowhere in the August 2008 NOD did the Veteran express disagreement with the assignment of the initial 10 percent disability rating for postoperative residuals of sinusitis.  Attached to the NOD were duplicate copies of service treatment records, some of which address and note that the Veteran had sinusitis.  Also attached was a report of a July 10, 2008, VA evaluation addressing whether she had urinary and fecal incontinence due to lumbosacral pathology.  

The Veteran submitted VA Form 21-4138, Statement in Support of Claim, in September 2008, together with copies of STRs, including those in October 1991.  She stated that evidence in October 1991 confirming bacterial sinusitis supported her claim for service connection for bacterial rhinitis and her "claim for service connection for all conditions [DCs] 6510 through 6514 [boldface added]."  Also, in that correspondence she stated that evidence in January 1992 supported "my claim for service connection for allergic rhinitis [sic] with polyps."  

In a handwritten letter received in November 2008 (to which she again attached duplicate copies of STRs) the Veteran requested reconsideration of the November 2008 rating decision denying service connection for pain in her right leg and hip to her toes with tingling (claimed as due to service-connected annular tear at L5-S1.  She withdrew claims for service connection for urinary and fecal incontinence.  

In January 2009 the Veteran submitted private clinical records relating to her service-connected low back disability.  

As with the August 2008 letter, nowhere in the Veteran's letters of September 2008 and November 2008 did she mention the 10 percent rating assigned for the service-connected sinus condition.  As such, neither the August 2008 nor the September 2008 correspondence can constitute a timely NOD to the June 2008 rating decision and that rating decision is final in the absence of clear and unmistakable error (CUE) (which is a matter that has been referred to the RO for initial consideration.  

A VA Form 21-4128 was received on August 4, 2009, more than one year after the June 9, 2008, notice of the assignment of an initial 10 percent rating for the sinus disorder.  Thus, it was not a timely NOD for the purpose of initiating an appeal for the June 2008 rating decision.  See 38 C.F.R. § 20.302(a).  Accordingly, the June 2008 rating decision is final.  

The United States Court of Appeals for Veterans Claims (Court) Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of clear and unmistakable error, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing clear and unmistakable error as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final VA decision).  Therefore, if a rating decision that assigns an effective date becomes final, the Board should dismiss any subsequently filed claim for an earlier effective date assigned by that final decision for lack of jurisdiction. 

Thus, to the extent that the Veteran is asserting a freestanding claim for an earlier effective date, to overcome the finality of the June 2008 rating decision, the claim is dismissed.  

Effective Date

38 U.S.C.A. § 5110(b)(2) "provides an exception to the general rule in section 5110(a) - which, '[u]nless specifically provided otherwise in this chapter,' precludes the award of an effective date prior to the date of application - insofar as section 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of his or her application for an increase if an increase to the next disability level is ascertainable and if a claim is received within one year thereafter."  Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1); unless the ascertainable increase precedes receipt of the claim, in which case the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization) (or by a VA examination after the claim is filed).  

The Board must identify the date of filing of the increased-rating claim and also determine when it was 'factually ascertainable' that an increase in disability occurred.  So, the range of possible dates starts one year before the claim was filed and ends on the date as of which it is factually ascertainable that an increased rating was warranted. 

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

The term "factually ascertainable" in 38 C.F.R. § 3.400(o)(2) requires evidentiary showing.  The Court has a "long established precedent providing that the 'factually ascertainable' language requires a showing of an actual increase in disability within the one year prior to filing of a claim.  See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim); Dalton v. Mansfield, 21 Vet. App. 23, 34-35 (2007).  

A VA Form 21-4138, Statement in Support of Claim, dated in August 3, 2009, was received on August 4, 2009 (more than one year after the June 9, 2008, notification of June 2008 rating decision).  In this VA Form 21-4138 the Veteran stated that she had had multiple examinations over the years for upper respiratory diseases, including sinusitis and rhinitis, allergic and bacterial.  She believed that there was sufficient information to "decide this claim.  Please, decide my claim effective immediately" as she did not desire further examinations.  Attached was a copy of a fax to a state governor, received on August 3, 2009, in which the Veteran recited the history of some of her past claims, such as the denial of service connection for emphysema and the rating of her low back disability, as well as the 10 percent rating for her sinus condition.  She protested having to attend multiple examinations over the years.  Attached were copies of VA outpatient treatment (VAOPT) records in 2008.  She stated that she had been "awarded only 10 %" for her sinus condition.  

Thus, the Board concludes that the VA Form 21-4138 received on August 4, 2009, constituted a claim for a rating in excess of 10 percent for the service-connected sinus condition.  This is because it specifically indicated that she was "awarded only 10%" for that disorder.  See Andrews v. Nicholson, at 1283.  

Thus, the proper date for the receipt of a claim for an increased rating is the date of receipt of the August 4, 2009, VA Form 21-4138, as a formal claim for an increased rating for the service-connected sinus condition.  

In determining whether there has been an ascertainable increase, the Schedule For Rating Disabilities provides, at 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6510 through 6514, for a General Rating Formula for the evaluation of pansinusitis (DC 6510), ethmoid sinusitis (DC 6511), frontal sinusitis (DC 6512), maxillary sinusitis (DC 6513), and sphenoid sinusitis (DC6514).  The General Rating Formula for Sinusitis (DC's 6510 through 6514) provides that a 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  

In reviewing the evidence, the March 2010 rating decision which is appealed assigned the current 30 percent rating based on findings reported in the VA examination conducted on January 5, 2010.  However, both the January 2010 VA examination and the December 2, 2008, VA examination noted the Veteran had flare-ups 6 to 7 times yearly and each noted that she had taken antibiotics at least three times yearly.  In other words, the findings of the December 2, 2008, VA examination are similar to those of the January 5, 2010, examination.  

Because the December 2, 2008, VA examination is within one year prior to receipt of the claim for increase on August 4, 2009 (receipt of VA Form 21-4138), it is factually ascertainable that there was an increase in disability as of December 2, 2008.  In other words, in this case, the Veteran's claim for increase was received on August 4, 2009, and the examination showing an ascertainable increase, warranting a 30 percent rating, was conducted on December 2, 2008, within one year prior to the receipt of the August 4, 2009, claim for increase.  Accordingly, December 2, 2008, date of VA examination showing an ascertainable increase is the proper effective date for the 30 percent rating for postoperative residuals of sinusitis.  

However, the VA examination conducted in May 2008 was more than one year prior to receipt of the claim for increase in August 2009 and, thus, the May 22, 2008, VA examination cannot serve as the effective date for a 30 percent rating.  

A Rating In Excess of 30 Percent For Postoperative Residuals of Sinusitis

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  A higher schedular rating will be assigned if the disability more closely approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  The entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, yields a rating which accurately reflects all disability elements, including the effects on ordinary activity.  38 C.F.R. §§ 4.2, 4.10.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Analysis

Initially, the Board notes that the Veteran's service-connected non-allergic rhinitis, status postoperative polyp removal, has been assigned an initial noncomepnsable rating from June 29, 2007, and a 10 percent rating effective September 15, 2012, under DCs 6599 and 6522.  The use of DC 6599 indicates that the rating is done analogously under a "built-up" DC.  See 38 C.F.R. §§ 4.20 and 4.27.  38 C.F.R. § 4.97, Diagnostic Code 6522 provides that allergic or vasomotor rhinitis warrants a 10 percent rating if there are no polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  With polyps, a maximum 30 percent rating would warranted.  

Thus, to the extent that the Veteran alleges that she has interference with breathing, this is shown to be due to the service-connected rhinitis, status postoperative polyp removal which is assigned a separate disability rating.  Symptoms associated with the rhinitis may not be used to evaluate the service connection sinusitis, as this would result in double compensation, also called pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

Likewise, to the extent that is contended that more than one sinus cavity on each side is affected and, so, separate rating for each sinus cavity affected should be assigned, this too is not permissible inasmuch as the rating schedule does not allow separate rating for each sinus cavity affect but, rather, provides for ratings based on the overall disability caused by the disease process.  As to this, the Veteran's husband indicated that certain Diagnostic Codes in the 6600 series indicated that the conditions could not be rated in terms of bilateral involvement.  However, those Diagnostic Codes (DCs 6600 through 6604) address ratings for diseases of the trachea and bronchi; whereas, Diagnostic Codes in the 6500 series address diseases of the nose and throat.  

However, the separate ratings for sinus pathology and for the rhinitis are permissible because the rating criteria for each do not overlap.  

Addressing the severity of the service-connected postoperative residuals of sinusitis, here, it is neither shown nor contended that the Veteran now has or has ever had osteomyelitis following her past sinus surgery.  Thus, the only other means of warranting the next higher scheduler rating, of 50 percent, is if she has near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

In this case, although there is some evidence that she has near constant sinusitis, the other means of assigning a 50 percent rating additionally requires that there have been repeated surgeries for sinusitis.  Here, the Veteran has not had any additional sinus surgery since her first such surgery in 2000.  Accordingly, the scheduler criteria for a 50 percent rating are not met at any time during this appeal.  To this extent, the preponderance of the evidence is against the claim for a rating in excess of 30 percent for postoperative residuals of sinusitis.  See 38 C.F.R. §§ 3.102, 4.3. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first instance but not from considering whether the case should be referred for such a rating.  The threshold factor is, after considering the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, with such related factors as frequent hospitalizations or marked interference with employability, that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  In that case, referral for consideration of an extraschedular rating is not required.  Thun, Id. Here, comparing the current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated therein.  That is, the rating criteria encompass a variety of symptomatology but, unfortunately, the Veteran fails to meet the criteria for a rating greater than 30 percent.  The rating criteria consider such factors as pain, headaches, crusting, purulent discharge, antibiotic treatment, incapacitating episodes, and any past surgery.  Thus, the assigned schedular rating is adequate and referral for consideration of an extraschedular rating is not required.  As to having missed work, the evidence indicates that this is due to impairment from a combination of her service connection postoperative residuals of sinusitis and service-connected rhinitis.  However, an extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).  So, the Board may not consider the combined impact of the Veteran's service-connected postoperative residuals of sinusitis and the service-connected rhinitis.  

This being the case, a rating in excess of 30 percent for postoperative residuals of sinusitis is not warranted on either a schedular or extraschedular basis, because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An effective date no earlier than December 2, 2008, for a 30 percent rating for postoperative residuals of sinusitis is granted, subject to applicable law and regulations governing the award of monetary benefits.  

A rating In excess of 30 percent for postoperative residuals of sinusitis is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


